MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                        Oct 30 2020, 11:30 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Tyler G. Miller                                          Justin E. Endris
Jeffersonville, Indiana                                  Katelyn M. Hines
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William K. Floyd,                                        October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-MI-70
        v.                                               Appeal from the Clark Circuit
                                                         Court
Haus Roofing, LLC,                                       The Honorable Steven M. Fleece
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         10C01-1811-MI-266



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020             Page 1 of 20
                                             Case Summary
[1]   William Floyd appeals the trial court’s judgment for Haus Roofing, LLC

      (“Haus”). We affirm.


                                                     Issues
[2]   Floyd raises five issues, which we consolidate and restate as:


                  I.       Whether the trial court properly found that Floyd
                           waived his right to a jury trial.


                  II.      Whether the trial court erred by failing to address
                           Floyd’s arguments regarding the Deceptive Consumer
                           Sales Act, the Home Improvement Contracts Act, and
                           the Home Improvement Fraud Act.


                  III.     Whether the trial court properly found that Floyd
                           breached the contract with Haus.


                  IV.      Whether the trial court properly granted attorney
                           fees to Haus.


                                                     Facts
[3]   In May 2018, a tree fell on the back section of roof on Floyd’s Clarksville

      residence, causing damage. Floyd contacted Haus, a roofing company located

      in Clarksville, to make the repairs. On June 16, 2018, Floyd and Haus entered

      into a written contract that required Haus to perform the following:


              1) Remove and rebuild back section of roof, trusses, wallplate,
              resheet OSK 7/16” sheeting, fly rafters

      Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 2 of 20
              2) Install new soffits, metal, gutters


              3) Clean up and haul all debris


      Ex. Vol. IV p. 20. The total contract price was $23,640.00, and a $5,000.00

      down payment was required.


[4]   Floyd did not pay the $5,000.00 down payment; however, Haus began making

      the repairs on June 17, 2018. After Haus began making the repairs, Haus

      discovered additional water damage that required repairs. Haus discussed the

      additional damages with Floyd and prepared a supplemental contract regarding

      the additional repairs at a cost of $8,110.00 and, thus, a total contract price of

      $31,750.00. Floyd did not sign the supplemental contract, but he testified that

      he orally “accepted it.” Tr. Vol. III p. 57. Haus completed the repair work on

      June 22, 2018, and Floyd did not raise any concerns with Haus’ performance at

      that time.


[5]   Beginning in early July 2018, Floyd’s insurance company sent multiple checks

      to Floyd totaling more than $34,000.00 for his damages. On July 6, 2018,

      Floyd paid Haus $5,000.00, and Floyd told Haus that he had not received the

      remainder of the insurance payment. Haus made numerous calls to the

      insurance company and discovered in August 2018 that Floyd was already paid

      by the insurance company. When Haus confronted Floyd, Floyd claimed, for




      Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 3 of 20
      the first time, that Haus had failed to obtain a building permit to perform the

      work. 1


[6]   Haus obtained the building permit and hired Nathan Grimes, a structural

      engineer, to inspect the repairs to Floyd’s residence. Grimes issued a report and

      recommended some additional repairs. According to Haus, the repairs

      recommended by Grimes would entail “a couple of hours” to complete. 2 Tr.

      Vol. II p. 73. Floyd, however, refused to allow Haus or another contractor

      hired by Haus to perform the repairs. In late September 2018, Floyd, for the

      first time, argued that Haus performed the repairs improperly, claiming Haus

      did not install pre-engineered, pre-manufactured trusses.


[7]   Haus filed a complaint against Floyd in November 2018 alleging: (1) breach of

      contract; (2) unjust enrichment; and (3) “General Causation and Damages.”

      Appellant’s App. Vol. II p. 57. Haus requested damages and attorney fees.

      Haus’ complaint also included a demand for a jury trial. In response, Floyd

      filed an answer and counterclaim. In the counterclaim, Floyd alleged that: (1)

      Haus breached the contract by failing to install trusses in Floyd’s residence; (2)

      Haus “failed to perform various aspects under the parties[’] contract”; (3) Haus’




      1
        The Building Commissioner for the Town of Clarksville testified that a permit was required for the
      replacement of rafters and trusses, but a permit is not required to “re-roof a house or to do a roofing on a
      house, generally[.]” Tr. Vol. II p. 140.
      2
       The Building Commissioner testified that the repairs would have been “easy to accomplish” and would
      have cost $750.00 to $1,000.00 in materials. Tr. Vol. II p. 148. David Brewer, prior Building Commissioner
      of New Albany, testified that the repairs would cost about $2,300.00 to complete, which included materials
      and labor. Id. at 190.

      Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020                      Page 4 of 20
      work “caused significant damage” to Floyd’s property; (4) Haus failed to obtain

      the necessary permits; and (5) a structural engineer discovered defects in the

      work during an investigation. Id. at 67. Floyd additionally alleged that Haus

      committed slander of title by filing a mechanic’s lien against Floyd’s property.

      In February, Floyd filed a motion to amend his answer, which the trial court

      granted. 3


[8]   On May 29, 2019, at a pretrial conference, Haus waived its prior request for a

      jury trial and agreed to a bench trial. Haus contends that Floyd agreed to the

      bench trial, but Floyd contests that assertion. The trial court, however, set the

      matter for a bench trial on August 5 and 6, 2019.


[9]   At the scheduled final pretrial conference on July 31, 2019, Floyd requested a

      jury trial. The trial court continued the bench trial and entered a pretrial order

      that, in part, allowed briefing on the jury trial/bench trial issue. The parties

      filed pleadings in support of their arguments regarding Floyd’s request for a jury

      trial. On August 23, 2019, however, the trial court entered an order finding that

      “Floyd consented to the Haus’ withdrawal of a jury trial at the pretrial

      conference on May 29, 2019.” Appellant’s App. Vol. II p. 102. The trial court

      further found that: “Floyd has waived any argument, and is estopped from

      asserting any argument, that he did not consent to withdrawal of the jury trial

      at, the pretrial conference due to his acquiescence to setting a two (2) day bench



      3
        This motion, the amended answer, and Haus’ answer to the amended answer and counterclaim were not
      included in either Appellant’s Appendix or Appellee’s Appendix.

      Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020            Page 5 of 20
       trial date and failure to object to the withdrawal.” Id. at 102-03. The trial court

       then set the matter for a bench trial on November 25 and 26, 2019.


[10]   On October 16, 2019, Floyd filed a motion to amend his answer and

       counterclaim for a second time. Floyd sought to add a request “that the

       Plaintiff’s Complaint be denied for violating I.C. 24-5-11.9 [the Deceptive

       Consumer Sales Act], I.C. 24-5-0.5-3. [the Home Improvement Contracts Act],

       and I.C. 35-43-6-12 [the Home Improvement Fraud Act].” Id. at 112. Haus

       objected to Floyd’s motion. On October 16, 2019, Floyd also filed a motion to

       dismiss Haus’ complaint pursuant to the same statutes. During a final pretrial

       conference on November 8, 2019, the trial court denied Floyd’s motion to

       amend his answer and counterclaim. Tr. Vol. II p. 8. The trial court also

       denied Floyd’s motion to dismiss. Id. at 15.


[11]   A bench trial was held on November 25 and 26, 2019, and the trial court

       entered findings of fact and conclusions thereon finding for Haus and against

       Floyd. The trial court found that Floyd, not Haus, breached the contract.

       Specifically, the trial court found that: (1) Floyd’s testimony was “not

       believable”; (2) the contract did not call for “pre-engineered or pre-

       manufactured trusses”; and (3) Floyd did not permit Haus “to repair any

       alleged defects from the permit process.” Appellant’s App. Vol. II pp. 20, 22,

       24. The trial court also found that Haus was entitled to attorney fees pursuant

       to Indiana Code Section 34-52-1-1(b). Floyd now appeals.




       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 6 of 20
                                                    Analysis
                                             I. Jury Trial Waiver

[12]   Floyd argues that the trial court erred by denying Floyd a jury trial. After a

       hearing and briefing, the trial court entered findings of fact and conclusions

       thereon on August 23, 2019, finding that Floyd consented to the withdrawal of

       the request for a jury trial and that Floyd waived any argument that he did not

       consent.


[13]   Because neither party filed a written request for findings of fact and conclusions

       thereon regarding this issue pursuant to Indiana Trial Rule 52, the trial court’s

       findings of fact are controlling only as to issues they cover. In re Adoption of I.B.,

       32 N.E.3d 1164, 1169 (Ind. 2015). “We limit our review of those matters to

       whether the evidence supports the findings and then whether the findings

       support the judgment, reversing the findings only if they are clearly erroneous.”

       Id. “On all other matters, the general-judgment standard applies, and we will

       affirm on any legal theory supported by the evidence.” Id. The trial court’s

       conclusions of law and any constitutional challenges are reviewed de novo. Id.


[14]   Indiana Trial Rule 38(B) provides:


               Any party may demand a trial by jury of any issue triable of right
               by a jury by filing with the court and serving upon the other
               parties a demand therefor in writing at any time after the
               commencement of the action and not later than ten (10) days
               after the first responsive pleading to the complaint, or to a
               counterclaim, crossclaim or other claim if one properly is
               pleaded; and if no responsive pleading is filed or required, within

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 7 of 20
               ten (10) days after the time such pleading otherwise would have
               been required. Such demand is sufficient if indorsed upon a
               pleading of a party filed within such time.


       Further, “if a proper request for a trial by jury upon issues triable by jury as of

       right on his behalf is made by any party, such request shall be deemed to have

       been made on behalf of all parties entitled to a jury trial upon such issues.” Ind.

       Trial Rule 38(C).


[15]   Under Indiana Trial Rule 38(D), “[a] demand for trial by jury made as herein

       provided may not be withdrawn without the consent of the other party or

       parties.” Indiana Trial Rule 39(A)(1) is also relevant here and provides:


               Issues upon which a jury trial is so demanded shall be tried by
               jury, subject to the following exceptions:


               (1) If the parties or their attorneys of record, by written stipulation
               filed with the court or by oral stipulation made in open court and entered
               in the record, consent to trial by the court sitting without a jury
               upon any or all issues triable by jury as of right and so demanded,
               the court shall try those issues without a jury. The stipulation
               shall be effective only if filed or made in court before evidence is
               admitted at the trial or at such later time as the court, in its
               discretion, may allow.


       (emphasis added).


[16]   In its complaint, Haus requested a jury trial. On May 29, 2019, a pretrial

       conference was held, but the conference was not recorded. According to Haus,

       at the pretrial conference, Haus waived its prior request for a jury trial and


       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 8 of 20
       agreed to a bench trial. Haus contends that “Floyd consented to the withdrawal

       of the jury trial request at that time.” Appellee’s Br. p. 35. Floyd, on the other

       hand, contends that he “did not agree to convert the jury trial into a bench trial,

       either orally or in writing.” Appellant’s Br. pp. 37-38.


[17]   The chronological case summary indicates that, after the pretrial conference: (1)

       the parties submitted witness and exhibit lists; (2) on July 9, 2019, the trial court

       set the matter for a bench trial on August 5 and 6, 2019; and (3) Haus issued

       subpoenas to its witnesses for the bench trial. Floyd raised no issue regarding

       the bench trial until the final pretrial conference on July 31, 2019, only a few

       days before the trial was scheduled to occur. Although this pretrial conference

       was held “on [the] record,” we were not provided with a transcript of the

       hearing. Appellant’s App. Vol. II p. 6. The trial court continued the bench trial

       and allowed briefing by the parties on the jury trial issue.


[18]   After briefing by the parties, on August 23, 2019, the trial court entered an order

       finding that “Floyd consented to the Haus’ withdrawal of a jury trial at the

       pretrial conference on May 29, 2019.” Id. at 102. The trial court further found

       that “Floyd has waived any argument, and is estopped from asserting any

       argument, that he did not consent to withdrawal of the jury trial at, the pretrial

       conference due to his acquiescence to setting a two (2) day bench trial date and

       failure to object to the withdrawal.” Id. at 102-03.


[19]   Floyd has failed to establish that the trial court’s ruling is clearly erroneous. It

       is undisputed, however, that there was no “written stipulation filed with the


       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 9 of 20
       court or by oral stipulation made in open court and entered in the record”

       regarding the withdrawal of the jury trial demand as required by Trial Rule 39.

       Under these circumstances, we find Indiana Farm Bureau Co-op. Ass’n, Inc. v.

       Ennis, 574 N.E.2d 322, 323 (Ind. Ct. App. 1991), persuasive with respect to the

       estoppel doctrine.


[20]   In Ennis, Farm Bureau contended that the trial court erred by conducting a

       bench trial after Ennis made a demand for a jury trial with its answer. Ennis

       argued that Farm Bureau waived the right to a jury trial because the parties

       stipulated to a bench trial during a pretrial conference. Farm Bureau argued

       that the stipulation at the pretrial conference did not satisfy Indiana Trial Rule

       39. We noted that “[e]stoppel arises when a party’s words or actions mislead

       another party and such other party is induced to act in a way as to place him at

       a disadvantage.” Ennis, 574 N.E.2d at 323. We concluded that, “[a]lthough

       the pre-trial oral stipulation does not satisfy the technical requirements of T.R.

       39(A) because it was not made in open court, we find that [Farm Bureau] is

       estopped from seeking a jury trial.” Id. We noted that “Ennis [ ] relied upon

       [Farm Bureau’s] waiver and failed to file a written stipulation or enter the

       stipulation on the record during the trial.” Id. Accordingly, we refused “to

       allow [Farm Bureau] to obtain a new trial simply because the waiver was not

       repeated in open court.” Id.


[21]   Similarly, here, the trial court found that “Floyd has waived any argument, and

       is estopped from asserting any argument, that he did not consent to withdrawal

       of the jury trial at, the pretrial conference due to his acquiescence to setting a

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 10 of 20
       two (2) day bench trial date and failure to object to the withdrawal.”

       Appellant’s App. Vol. II pp. 102-03. Haus relied upon Floyd’s consent given at

       the May pretrial conference and did not file a written stipulation; the trial court

       set the matter for a bench trial and established deadlines, which the parties then

       followed; and Floyd did not raise the issue of a jury trial until a few days before

       the scheduled bench trial. Under these circumstances, the trial court’s

       conclusion that Floyd waived any argument and was estopped from asserting

       any argument that he did not consent to the bench trial is not clearly erroneous.


         II. Deceptive Consumer Sales Act, Home Improvement Contracts Act, and
                             Home Improvement Fraud Act

[22]   Much of Appellant’s brief is devoted to arguments that Haus violated the

       Deceptive Consumer Sales Act (Indiana Code Chapter 24-5-0.5); the Home

       Improvement Contracts Act (Indiana Code Chapter 24-5-11); and the Home

       Improvement Fraud Act (Indiana Code Chapter 35-43-6). Floyd improperly

       argues that the trial court found the statutes “inapplicable to the facts of this

       case.” Appellant’s Br. p. 20. Rather, the record shows that, on October 16,

       2019, Floyd filed a second motion to amend his counterclaim. Floyd added a

       request “that the Plaintiff’s Complaint be denied for violating I.C. 24-5-11.9,

       I.C. 24-5-0.5-3., and I.C. 35-43-6-12.” Appellant’s App. Vol. II p. 112. Haus

       objected to Floyd’s motion, and the trial court denied Floyd’s motion to amend

       his answer and counterclaim. Floyd does not appeal the trial court’s denial of

       his second motion to amend his answer and counterclaim. Accordingly, Floyd

       did not have a counterclaim against Haus related to the Deceptive Consumer


       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 11 of 20
       Act, the Home Improvement Contracts Act, or the Home Improvement Fraud

       Act. As a result, the trial court did not address the statutes. Likewise, we do

       not address the applicability of these statutes to this case. See, e.g., In re Scott

       David Hurwich 1986 Irrevocable Tr., 59 N.E.3d 977, 980 (Ind. Ct. App. 2016)

       (holding that appellant’s claim, which was presented in a motion to dismiss,

       was waived where she made no argument regarding the claim on appeal); see

       Ind. Appellate Rule 46(A)(8) (requiring a cogent argument on appeal).


                                              III. Breach of Contract

[23]   Next, Floyd argues that the trial court erred by finding Floyd breached the

       contract with Haus. After the November 2019 bench trial, the trial court issued

       findings of fact and conclusions thereon pursuant to a request under Indiana

       Trial Rule 52(A). 4 Accordingly, we apply a two-tiered review. Wysocki v.

       Johnson, 18 N.E.3d 600, 603 (Ind. 2014). We “affirm when the evidence

       supports the findings, and when the findings support the judgment.” Id. We do

       not “set aside the findings or judgment unless [they are] clearly erroneous,” and

       we must give “due regard . . . to the opportunity of the trial court to judge the

       credibility of the witnesses.” Id. (citing Ind. Trial Rule 52(A)). “Findings of




       4
         In his reply brief, Floyd argues that the trial court adopted Haus’ proposed findings of fact and conclusions
       thereon verbatim. “[W]hen a trial court accepts verbatim a party’s proposed findings of fact and conclusions
       thereon, that practice ‘weakens our confidence as an appellate court that the findings are the result of
       considered judgment by the trial court.’” Staff Source, LLC v. Wallace, 143 N.E.3d 996, 1009 (Ind. Ct. App.
       2020) (quoting Cty. of Lake v. Pahl, 28 N.E.3d 1092, 1100 (Ind. Ct. App. 2015), trans. denied). “It is not
       uncommon or per se improper for a trial court to enter findings that are verbatim reproductions of
       submissions by the prevailing party.” Id. “Although we by no means encourage the wholesale adoption of a
       party’s proposed findings and conclusions, the critical inquiry is whether such findings, as adopted by the
       court, are clearly erroneous.” Id.

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020                    Page 12 of 20
       fact are clearly erroneous only when they have no factual support in the

       record.” Id. “[A] judgment is clearly erroneous if it applies the wrong legal

       standard to properly found facts.” Id. at 604.


[24]   “The essential elements of a breach of contract action are the existence of a

       contract, the defendant’s breach thereof, and damages.” Fowler v. Campbell, 612

       N.E.2d 596, 600 (Ind. Ct. App. 1993). Floyd argues that Haus was the first to

       materially breach the contract. “When one party to a contract commits the first

       material breach of that contract, it cannot seek to enforce the provisions of the

       contract against the other party if that other party breaches the contract at a

       later date.” Hussain v. Salin Bank & Tr. Co., 143 N.E.3d 322, 331 (Ind. Ct. App.

       2020), trans. denied. Accordingly, we must first determine whether Haus

       breached the contract and, second, whether any breach was material.


[25]   “Whether a breach is material is generally a question of fact to be decided by

       the trier of fact.” State v. Int’l Bus. Machines Corp., 51 N.E.3d 150, 158 (Ind.

       2016). “A material breach is often described as one that goes to the ‘heart of

       the contract.’” Id. at 158-59 (quoting Collins v. McKinney, 871 N.E.2d 363, 370

       (Ind. Ct. App. 2007)). When determining whether a breach is material, Indiana

       courts generally apply the factors articulated in the Restatement (Second) of

       Contracts § 241 (1981):


               (a) the extent to which the injured party will be deprived of the
               benefit which he reasonably expected;




       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 13 of 20
               (b) the extent to which the injured party can be adequately
               compensated for the part of that benefit of which he will be
               deprived;


               (c) the extent to which the party failing to perform or to offer to
               perform will suffer forfeiture;


               (d) the likelihood that the party failing to perform or to offer to
               perform will cure his failure, taking account of all the
               circumstances including any reasonable assurances;


               (e) the extent to which the behavior of the party failing to
               perform or to offer to perform comports with standards of good
               faith and fair dealing.


       Id. at 160 (citing Collins, 871 N.E.2d at 375).


                                                    A. Permit

[26]   Floyd argues that Haus breached the contract by failing to obtain a building

       permit. The contract, however, does not mention whether either party was

       required to obtain the necessary permits. In fact, the contract does not mention

       permits at all. Floyd fails to explain how the lack of a permit was a breach

       where the contract did not specifically mention the requirement of a permit.

       Accordingly, we cannot say that Haus breached the contract by failing to obtain

       a permit.


[27]   Moreover, when the necessity of a permit was brought to Haus’ attention, Haus

       cured his failure and obtained such a permit. Floyd was not deprived of a

       benefit that he reasonably expected. Accordingly, even if Haus’ failure to

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 14 of 20
       obtain a permit was a breach of the contract, we cannot say that Haus’ breach

       was material. “The facts of the case determine whether a total breach exists,

       and whether the breach is material is a question of fact for the factfinder.”

       Indiana Hotel Equities, LLC v. Indianapolis Airport Auth., 122 N.E.3d 901, 908

       (Ind. Ct. App. 2019). “We will not reweigh the evidence in reviewing the trial

       court’s findings of fact.” Id. The trial court found that Floyd, not Haus,

       breached the contract. With respect to the permit issue, we cannot say that the

       trial court’s finding is clearly erroneous.


                                     B. Repairs Identified by Grimes

[28]   Floyd argues that Haus breached the contract by failing to perform the repairs

       properly, as shown in Grimes’ report. Haus presented evidence that the repairs

       recommended in Grimes’ report were minor and that Haus had repeatedly

       offered to cure the defects. Floyd, however, has refused to allow Haus to make

       the repairs. Given Haus’ repeated attempts to make the minor repairs

       recommended by Grimes, the trial court found that Floyd was not entitled to

       “offset amounts owed after he denied such opportunity.” Appellant’s App. Vol.

       II p. 24. Floyd cannot now argue Haus breached the contract by failing to

       perform the repairs Floyd prevented.


[29]   Even if Haus’ failure to perform the work properly, as identified in the Grimes’

       report was a breach, we cannot say that the breach was material. One of the

       factors in determining whether a breach is material is the “likelihood that the

       party failing to perform . . . will cure his failure, taking account of all the

       circumstances including any reasonable assurances.” Int’l Bus. Machines Corp.,
       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 15 of 20
       51 N.E.3d at 160. Given that Haus has repeatedly offered to cure the problems

       identified by Grimes, those minor repairs did not amount to a material breach

       of the contract. Again, the trial court found that Floyd, not Haus, breached the

       contract. With respect to the issues identified in Grimes’ report, we cannot say

       that the trial court’s finding is clearly erroneous. See Indiana Hotel Equities, LLC,

       122 N.E.3d at 908 (noting that whether a breach is material is a question of fact

       for the factfinder and that we will not reweigh the evidence).


                                                    C. Trusses

[30]   Floyd also argues that Haus was the first to breach the contract by failing to

       install pre-engineered, pre-manufactured trusses on the house. In interpreting a

       contract, we “determine the intent of the parties at the time that they made the

       agreement.” Care Grp. Heart Hosp., LLC v. Sawyer, 93 N.E.3d 745, 752 (Ind.

       2018). “We start with the contract language to determine whether it is

       ambiguous.” Id. “If the language is unambiguous, we give it its plain and

       ordinary meaning in view of the whole contract, without substitution or

       addition.” Id. “The terms of a contract are ambiguous only when reasonably

       intelligent persons would honestly differ as to the meaning of those terms.”

       Perrill v. Perrill, 126 N.E.3d 834, 841 (Ind. Ct. App. 2019), trans. denied. “Only

       ‘reasonable’ certainty is necessary; ‘absolute certainty in all terms is not

       required.’” Allen v. Clarian Health Partners, Inc., 980 N.E.2d 306, 310 (Ind.

       2012). Instead, “[o]nly essential terms need to be included to render a contract

       enforceable.” Conwell v. Gray Loon Outdoor Mktg. Grp., Inc., 906 N.E.2d 805, 813

       (Ind. 2009).

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 16 of 20
[31]   After the back section of roof of Floyd’s house was damaged by a tree, Floyd

       and Haus entered into a contract that provided Haus would “[r]emove and

       rebuild back section of roof, trusses, wallplate, resheet OSK 7/16” sheeting, fly

       rafters.” Ex. Vol. IV p. 20. It is undisputed that Floyd’s residence contained

       “stick built rafters” rather than “trusses.” Tr. Vol. II p. 121. During the bench

       trial, Jimmy Haus testified that the terms “truss” and “rafter” are often

       interchanged with one another and that the term “truss” is often used as a

       “generic term for roof structures.” Id. at 31, 86. Multiple other witnesses also

       testified that “truss” and “rafter” are used interchangeably. See, e.g., id. at 163-

       64 (testimony of Richard Barr); Tr. Vol. III p. 6 (testimony of Nathan Grimes).


[32]   It is also undisputed that pre-engineered, pre-manufactured trusses would not

       have been compatible with the rest of the house and that the installation of such

       trusses would have required the removal of the entire roof structure “down to

       the walls,” not just the damaged portions of the back of the roof. Tr. Vol. II p.

       243. The contract, however, provided that Haus was to “[r]emove and rebuild

       back section of roof”, not the entire roof. Ex. Vol. IV p. 20.


[33]   According to Haus, Floyd never mentioned specifically that he wanted pre-

       engineered, pre-manufactured trusses. Although Floyd testified that he wanted

       pre-engineered, pre-manufactured trusses all along, Floyd did not raise the issue

       with Haus until at least late-September 2018. Floyd admitted during his

       testimony that he did not understand the difference between a truss and a rafter

       when he entered into the contract; however, he learned the distinction in

       September 2018.

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 17 of 20
[34]   The trial court found that Floyd’s testimony was “entirely incredible and not

       believable” and that this case “was advanced solely to avoid payment on the

       terms of a contract.” Appellant’s App. Vol. II pp. 24-25. The trial court further

       found that the contract did not require Haus to install “pre-engineered or pre-

       manufactured trusses.” Id. We agree. Reading the contract as a whole, the

       trial court’s interpretation of the contract is not clearly erroneous. Accordingly,

       we cannot say that Haus was the first party to breach the contract when Haus

       did not install pre-engineering, pre-manufactured trusses.


                                               IV. Attorney Fees

[35]   Next, Floyd challenges the trial court’s award of attorney fees to Haus. “We

       review a trial court’s award of attorney’s fees for an abuse of discretion.” River

       Ridge Dev. Auth. v. Outfront Media, LLC, 146 N.E.3d 906, 912 (Ind. 2020). “An

       abuse of discretion occurs when the court’s decision either clearly contravenes

       the logic and effect of the facts and circumstances or misinterprets the law.” Id.

       “To make this determination, we review any findings of fact for clear error and

       any legal conclusions de novo.” Id.


[36]   The trial court entered findings of fact and conclusions thereon awarding

       attorney fees pursuant to Indiana Code Section 34-52-1-1(b), which provides:


               In any civil action, the court may award attorney’s fees as part of
               the cost to the prevailing party, if the court finds that either party:


               (1) brought the action or defense on a claim or defense that is
               frivolous, unreasonable, or groundless;


       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 18 of 20
               (2) continued to litigate the action or defense after the party’s
               claim or defense clearly became frivolous, unreasonable, or
               groundless; or


               (3) litigated the action in bad faith.


[37]   The trial court found that Floyd’s testimony was “entirely incredible and not

       believable” and that the “case was advanced solely to avoid payment on the

       terms of a contract.” Appellant’s App. Vol. II pp. 24-25. The trial court also

       found that Floyd acted in “bad faith” by repeatedly denying that his insurance

       company paid the claim when the funds had already been paid. Id. at 25.

       Accordingly, the trial court found that Haus was entitled to attorney fees.


[38]   On appeal, Floyd argues that “the record is replete with significant issues as it

       relates to the home improvement contract and the work performed by Haus.”

       Appellant’s Br. p. 35. Floyd fails to mention, however, that the claim pursuant

       to the Home Improvements Contract Act was first presented in his second

       motion to amend his answer and counterclaim, which the trial court denied.

       Accordingly, the Home Improvement Contract Act claim was never part of

       Floyd’s counterclaims against Haus. As for significant issues regarding the

       work performed by Haus, Floyd did not raise issues regarding the trusses until

       long after the work was complete; the issues raised in the Grimes report were

       minor; and Floyd repeatedly told Haus that he had not received the insurance

       funds when, in fact, he was fully paid by the insurance company.




       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 19 of 20
[39]   Under these circumstances, we cannot say the trial court abused its discretion

       when it found Floyd’s defense frivolous, unreasonable, or groundless, and in

       bad faith. Accordingly, the trial court did not abuse its discretion by awarding

       Haus attorney fees under Indiana Code Section 34-52-1-1(b). See, e.g., Staff

       Source, LLC, 143 N.E.3d at 1011 (holding that the trial court did not abuse its

       discretion by awarding attorney fees where: “Staff Source’s claims regarding

       breach of the Employment Agreement and tortious interference by Milan,

       Slobodan, and the Resolve Group with Staff Source’s contractual relationship

       and business relationship with Wallace were frivolous, unreasonable, or

       groundless”).


                                                 Conclusion
[40]   The trial court properly denied Floyd’s request for a jury trial. Further, the trial

       court properly found that Floyd, not Haus, breached the contract and properly

       awarded Haus attorney fees. We affirm.


[41]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-MI-70 | October 30, 2020   Page 20 of 20